DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 8, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (US 7,080,806).
Regarding claims 1 and 15, Mills discloses a trolley lift (12) for connecting a lower aircraft deck to an upper aircraft deck, wherein the trolley lift comprises: a platform (92), which is configured to accommodate at least one trolley, wherein the platform delimits a lift compartment at the bottom (Fig. 1A), and a cover (14), which delimits the lift compartment at the top (Fig. 1A), wherein, on a side facing away from the lift compartment, the cover at least partly forms a floor of the upper aircraft deck (Figs. 1A and 1B).  
Regarding claim 2, on a side facing away from the lift compartment, the cover at least partly forms a stair which leads from the upper aircraft deck to the lower aircraft deck (Figs. 1A and 1B).
Regarding claim 3, Mills discloses that the cover forms at least one step of the stair (Fig. 1B).
Regarding claims 8 and 16, Mills discloses at least one section of a floor of a lower aircraft deck; at least one section of a floor of an upper aircraft deck (Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 – 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills.
Regarding claim 4, Mills fails to disclose that on its side facing away from the lift compartment, the cover at least partly forms a gangway between two rows of passenger seats. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide a gangway between two rows of passenger seats, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
  Regarding claims 5, 6, 13, and 14, Mills fails to teach that the cover or the upper aircraft deck beside the cover is configured to accommodate a fixing of a passenger seat using a seat rail. Mills states in Col. 4; lines 38 – 42 that the lift be stowed at varying heights and positions and may be adjusted as desired for access to overhead area. This would allow for the cover or the upper aircraft deck besides the cover to be configured to accommodate a fixing of a passenger seat. It would have been a matter of obvious design choice to include a passenger seat in these locations in order to allow for additional seating.
	Regarding claim 7, Mills fails to disclose that the trolley lift is configured to be moved between a lower position, in which a side of the platform that faces the lift compartment is arranged flush with an upper side of a floor of 16PATENT APPLICATION5449.140218 9A-149 196 the lower aircraft deck and at least one section of the side of the cover that faces away from the lift compartment is arranged flush with an upper side of the floor of the upper aircraft deck, and an upper position, in which the side of the platform that faces the lift compartment is arranged flush with the upper side of the floor of the upper aircraft deck. However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to configure the placement of the trolley lift in such a way as claimed in claim 7, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of Luria (US 6,663,043).
Regarding claim 9, Mills fails to teach at least one locking element, which is configured to fix the trolley lift in a predefined position. However, Luria discloses a locking element (11) to secure the container system. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a locking element as taught by Luria in the trolley lift of Mills in order to safely secure the lift.

Allowable Subject Matter
Claims 10 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642